865 F.2d 261
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mary A. TUNSTALL, Plaintiff-Appellee,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellant.
No. 86-6167.
United States Court of Appeals, Sixth Circuit.
Dec. 19, 1988.

Before KRUPANSKY and RYAN, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
The Secretary appeals the order of the district court awarding attorney fees to claimant in this Social Security disability action.  The sole issue raised on appeal is the standard for determining the "substantial justification" of the government's position under the Equal Access to Justice Act (EAJA), Pub.L. No. 96-48, 94 Stat. 2328, 28 U.S.C. Sec. 2412(d).  This standard is applied by the court's to decide whether reasonable attorney fees should be awarded against the government.


2
The parties now have filed joint motions to vacate the district court's order and to remand this appeal for further proceedings in light of the recent United States Supreme Court decision in Pierce v. Underwood, 108 S. Ct. 2541 (1988).


3
Upon consideration, we agree with the parties and conclude that the decision in Pierce v. Underwood controls all issues presented to this Court in the immediate appeal.  The district court's judgment of August 29, 1986 is vacated and this case is remanded for further proceedings in light of the Supreme Court's decision in Pierce v. Underwood.


4
It is so ORDERED.